ACCEPTED
                                                                                       04-15-00097-CV
                                                                           FOURTH COURT OF APPEALS
                                                                                SAN ANTONIO, TEXAS
                                                                                  6/1/2015 12:41:14 PM
                                                                                        KEITH HOTTLE
                                                                                                CLERK

                              NO. 04-15-00097-CV

                                                                     FILED IN
                                                              4th COURT OF APPEALS
                    IN THE COURT OF APPEALS                    SAN ANTONIO, TEXAS
           FOR THE FOURTH JUDICIAL DISTRICT                OF 06/1/2015
                                                               TEXAS12:41:14 PM
                         AT SAN ANTONIO                           KEITH E. HOTTLE
                                                                       Clerk



                              BRIAN McENERY,

                                    Appellant,

                                        v.

       CITY OF SAN ANTONIO AND CHIEF CHARLES N. HOOD,

                                    Appellees.


        ON APPEAL FROM THE 285th JUDICIAL DISTRICT COURT
                     BEXAR COUNTY, TEXAS
                  TRIAL COURT NO. 2011-CI-06603
       THE HONORABLE JUDGE CATHLEEN STRYKER PRESIDING


           UNOPPOSED MOTION TO EXTEND TIME TO FILE
                     APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF THE COURT:

      Under Texas Rules of Appellate Procedure 10.5(b)(1) and 38.6(d), Appellant

Brian McEnery, referred to as Appellant, respectfully moves the Court to extend the

time for filing Appellant’s Brief. As good cause, Appellant respectfully shows the

Court the following:

1.    The Bexar County District Clerk filed the Clerk’s Record on April 1, 2015.

                                    Page 1 of 7
2.    The court reporter, Mary Helen Vargas, filed the Reporter’s Record on April

30, 2015.

3.    Under Texas Rules of Appellate Procedure 38.6(a) and 4.1(a), Appellant’s

Brief is currently due on June 1, 2015.

4.    Appellant requests that the Court extend the time to file Appellant’s Brief

thirty (30) days. A thirty (30) day extension would make the Appellant’s Brief due

on July 1, 2015.

5.    In support of the requested extension, Appellant would show that on May 7,

2015, Appellant filed a Motion to Abate Appeal requesting that the Court abate this

appeal and remand the cause to the Trial Court for entry of findings of fact and

conclusions of law, which the Trial Court did not enter although Appellant made a

timely request and filed a timely notice of past due findings in the Trial Court. See

III C.R. at 108, 114.

6.    On May 14, 2015, the Court denied the Motion to Abate Appeal brought by

Appellant.

7.    Because of the denial of the Motion to Abate Appeal, Appellant requires

additional time to research and to prepare Appellant’s Brief because Appellant must

address each possible legal theory from multiple legal theories that could support the

Judgment of the Trial Court, and Appellant must show how the Trial Court

committed error under each legal theory. See Worford v. Stamper, 801 S.W.2d 108,


                                     Page 2 of 7
109 (Tex. 1990) (“In this case, no findings of fact or conclusions of law were

requested or filed. It is therefore implied that the trial court made all the findings

necessary to support its judgment. In determining whether some evidence supports

the judgment and the implied findings of fact, ‘it is proper to consider only that

evidence most favorable to the issue and to disregard entirely that which is opposed

to it or contradictory in its nature.’ The judgment must be affirmed if it can be upheld

on any legal theory that finds support in the evidence.”); cf. Paredes v. Garza, No.

13-14-00058-CV, at *10 (Tex. App.—Corpus Christi November 17, 2014, order of

abatement) (per curiam) (“After reviewing the record and briefs, we agree with

[Appellant] that, in light of [Tex. R. Civ. P.] 296 and 297, the trial court’s failure to

make the requested findings of fact and conclusions of law was error and harmful,

since the record does not affirmatively show no injury to [Appellant]. There are two

or more possible grounds on which the court could have ruled. [Appellant] has been

left to guess the basis for the trial court’s ruling.”), disp. on merits, No. 13-14-00058-

CV (Tex. App.—Corpus Christi January 22, 2015, no pet.) (mem. op.) (per curiam).

8.    As additional support for the requested extension, Appellant would show that

counsel for Appellant, Ronald B. Prince and Floyd Steven Contreras, had a number

of commitments during the initial briefing period that required their time and

attention and interfered with preparation of Appellant’s Brief by the current

deadline. These commitments included:


                                       Page 3 of 7
        Preparation for oral argument and oral argument in No. 04-14-00740-CV, Art

Reyna v. Irene Baldridge and Kathy Hill, which took place on May 13, 2015;

        Extensive research, additional pleading, and preparation for hearing in

connection with a motion for summary judgment in Cause No. 2013-CI-06861,

Nadia Mullins v. Armando De La Pena, pending in the 407th Judicial District Court

in Bexar County, Texas, with the hearing on the motion for summary judgment

taking place on May 28, 2015;

        Research, preparation, and negotiation in connection with a show cause order

concerning a motion for contempt and petition for civil penalties for violation of

permanent injunction in Cause No. 11-1225-CV, State of Texas v. Stephen Luman

d/b/a Alamo Medical, pending in the 25th Judicial District Court in Guadalupe

County, Texas, with the hearing originally set to be heard on May 29, 2015; and

        Preparation for and attendance at numerous hearings on motions set in

Presiding Civil District Court in Bexar County, Texas, in various cases.

9.      This is Appellant’s first request for an extension of time to file Appellant’s

Brief. Appellant seeks this extension not solely for delay, but so that justice may be

done.

10.     As reflected in the Certificate of Conference below, counsel for Appellees

indicated that she is unopposed to this motion. The undersigned counsel attempted




                                      Page 4 of 7
to confer with counsel for Intervenor but did not receive a response as of the time of

filing this motion.

                                     PRAYER

      WHEREFORE, PREMISES CONSIDERED, Appellant Brian McEnery

respectfully requests that the Court grant a thirty (30) day extension of time to file

Appellant’s Brief, extending the time to file Appellant’s Brief until July 1, 2015.

      Appellant further prays for such other relief to which he may be entitled.

                                       Respectfully submitted,

                                       PRINCE CONTRERAS PLLC
                                       417 San Pedro Avenue
                                       San Antonio, Texas 78212
                                       Tel: (210) 227-7821
                                       Fax: (210) 225-4469
                                       info@princecontreras.com
                                       ATTORNEYS FOR BRIAN McENERY

                                       _/s/ Floyd Steven Contreras_____________
                                       RONALD B. PRINCE
                                       State Bar No. 16329300
                                       ron@princecontreras.com
                                       FLOYD STEVEN CONTRERAS
                                       State Bar No. 24075339
                                       floyd@princecontreras.com




                                      Page 5 of 7
                       CERTIFICATE OF CONFERENCE

       I certify that I conferred with Jacqueline M. Stroh, counsel for Appellees, via

email on May 29, 2015, regarding Appellant’s Motion to Extend Time to File

Appellant’s Brief. Ms. Stroh indicated that she is not opposed to our request for an

initial extension.

                                        _/s/ Floyd Steven Contreras_____________
                                        RONALD B. PRINCE
                                        FLOYD STEVEN CONTRERAS

       I certify that I attempted to confer with Ricky J. Poole, counsel for Intervenor,

via telephone on May 27, 2015, on May 28, 2015, and on May 29, 2015. I left

messages for Mr. Poole asking for him to return my telephone calls. As of the time

of filing this motion, I did not receive a return telephone call from Mr. Poole.



                                        _/s/ Ronald B. Prince__________________
                                        RONALD B. PRINCE
                                        FLOYD STEVEN CONTRERAS




                                      Page 6 of 7
                        CERTIFICATE OF SERVICE

      I certify that on the 1st day of June, 2015, a true and correct copy of the

foregoing Appellant’s Motion to Extend Time to File Appellant’s Brief was served

on the following counsel of record electronically through the electronic filing

manager:

      Ms. Jacqueline M. Stroh
      THE LAW OFFICE OF JACQUELINE M. STROH, P.C.
      10101 Reunion Place, Suite 600
      San Antonio, Texas 78216
      Tel: (210) 477-7416
      Fax: (210) 477-7466
      jackie@strohappellate.com            Attorney for Appellees
      Ms. Deborah Lynne Klein
      OFFICE OF THE CITY ATTORNEY, LITIGATION DIVISION
      111 Soledad, 10th Floor
      San Antonio, Texas 78205
      Tel: (210) 207-8919
      Fax: (210) 207-4357
      deborah.klein@sanantonio.gov          Attorney for Appellees
      Mr. Mark Kosanovich
      FITPATRICK & KOSANOVICH, P.C.
      P.O. Box 831121
      San Antonio, Texas 78283-1121
      Tel: (210) 207-7259
      Fax: (210) 207-8997
      mark.kosanovich@sanantonio.gov                    Attorney for Appellees
      Mr. Ricky J. Poole
      LAW OFFICES OF RICKY J. POOLE
      The Forum Building
      8000 IH-10 West, Suite 600
      San Antonio, Texas 78230
      Tel: (210) 525-7988
      Fax: (210) 525-7987
      rpoole@alamocityattorney.com                      Attorney for Intervenor


                                     _/s/ Floyd Steven Contreras_____________
                                     RONALD B. PRINCE
                                     FLOYD STEVEN CONTRERAS

                                   Page 7 of 7